Citation Nr: 0104132	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from July1973 to December 
1974.

This appeal arises from a September 1998 rating decision of 
the Buffalo, New York Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required as to the 
issue on appeal.  

The Board notes that the veteran has contended that the RO 
erred by failing to grant service connection for a skin 
disability that was manifest during service.  The service 
medical records show that the veteran was treated on several 
occasions for skin rashes.  On the July 1974 recall to active 
duty examination, the skin was clinically evaluated as 
normal.  Currently, a February 1999 statement from Bassett 
Healthcare indicates that the veteran had been seen in June 
1997 for a rash of the neck, upper arms and chest which was 
most consistent with tinea versicolor.  He was seen in April 
1998 for psoriatic plaques of the scalp, tinea of the feet 
and folliculitis of the right lower leg and left upper arm.  
Accordingly,in light of the medical evidence, the veteran 
should be provided a VA skin examination.  The examiner 
should provide a diagnosis for all skin disability and then 
provide an opinion as to whether any such disability is 
etiologically related to the veteran's service. 

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim (as is the situation here), the 
claim shall be rated based on the evidence of record.  The 
Board notes that the notice of the scheduling of a VA 
examination was returned by the post office as undeliverable.  
The veteran thereafter requested that the VA examination be 
rescheduled.  The veteran has not been provided with notice 
of the possible ramifications to his claim under § 3.655 
should he fail to report for a VA examination.  In this 
regard, the Board notes that the regional office has not 
provided the veteran with the citation to this regulation nor 
given him the opportunity to present argument on why his 
claim would be decided on the evidence of record based on his 
failure to appear for a VA examination.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Thus, the Board is 
unable to address the merits of 38 C.F.R. § 3.655 at this 
time.

As part of this remand, the veteran should be apprised of the 
legal implications of his failure to appear for such an 
examination.  The significance of the new examination and the 
need to secure current clinical findings should be emphasized 
to him.  He should be advised that his failure to report, 
without good cause, for an examination scheduled in 
connection with a claim will result in the adjudication of 
his claim without being afforded a VA examination.  38 C.F.R. 
§ 3.655.

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a skin 
disability since service.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA skin examination.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination and all indicated diagnostic 
tests must be performed.  Based on a 
review of the medical evidence and the 
current examination, the examiner should 
provide a diagnosis for all skin 
disability and then provide a medical 
opinion as to whether it is at least as 
likely as not that any current skin 
disability is related to service.  In 
answering this question, the standard of 
proof which is underlined must be 
utilized.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	F. JUDGE FLOWERS
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



